FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY 2008 ANNUAL REPORT Our Company, Our Vision Since 1961, First Real Estate Investment Trust of New Jersey (FREIT) has been an equity real estate investment trust that takes pride in its investment portfolio. Whether apartment communities, shopping centers and commercial buildings, or mixed-use developments, every project we invest in is for the long-term. This is our focus. We conduct our operations in compliance with the requirements for qualifying as a real estate investment trust pursuant to the Federal Internal Revenue Code. As a result, we receive favorable tax treatment as provided under the tax code. FREIT has recorded a profit and has paid dividends to its shareholders during each year since its founding. Our impressive record of performance over the last four decades is a tribute to the outstanding efforts made by Hekemian & Co., Inc., a real estate management and brokerage company that has managed FREIT’s assets since its inception. Our offices are located at Corporate 505, 505 Main Street, Hackensack, New Jersey. 4 1 2 3 5 6 7 Contents Fiscal 2008 Financial Highlights Message to Our Shareholders Graphs Property Holdings Form 10-K Corporate Information 1 2 4 5 7 back cover 8 Front Cover: (1) Apartments at Rockaway (2) Westridge Square Shopping Center (3) Palisades Manor Apartments (4) The Rotunda (artist rendering of proposed center) (5) Preakness Shopping Center (6) Westwood Hills Apartments (7) Damascus Shopping Center (8) The Pierre Apartments Fiscal 2008 Financial Highlights BALANCE SHEET DATA As At October 31, 2008 2007 2006 2005 2004 (in thousands of dollars) Total Assets $ 241,756 $ 242,755 $ 234,786 $ 214,998 $ 190,575 Mortgage Loans $ 192,352 $ 189,389 $ 180,679 $ 166,874 $ 148,244 Shareholders’ Equity $ 23,561 $ 25,130 $ 24,972 $ 26,115 $ 28,671 Weighted Average Shares Outstanding: Basic 6,835 6,753 6,574 6,440 6,378 Diluted 6,835 6,916 6,816 6,774 6,658 INCOME STATEMENT DATA 2008 2007 2006 2005 2004 Year Ended October 31, (in thousands of dollars, except per share amounts) Revenue: Revenue from real estate operations $ 42,340 $ 40,738 $ 37,893 $ 33,268 $ 29,952 Expenses: Real estate operations 16,996 16,673 15,658 13,414 11,235 General and administrative expenses 1,542 1,543 1,212 1,001 689 Depreciation 5,622 5,311 4,726 4,252 3,663 Totals 24,160 23,527 21,596 18,667 15,587 Operating income 18,180 17,211 16,297 14,601 14,365 Investment income 554 634 232 229 183 Interest expense including amortization of deferred financing costs (11,557 ) (11,897 ) (11,127 ) (10,039 ) (9,046 ) Minority interest (1,138 ) (776 ) (407 ) (426 ) (555 ) Income from continuing operations 6,039 5,172 4,995 4,365 4,947 Discontinued operations: Income from discontinued operations, net of Minority Interests * - 3,771 163 129 10,124 Net income $ 6,039 $ 8,943 $ 5,158 $ 4,494 $ 15,071 * Includes gain on disposal of $3,680 and $12,681 in fiscal years 2007 and 2004 respectively. Basic earnings per share: Continuing operations $ 0.88 $ 0.76 $ 0.76 $ 0.68 $ 0.77 Discontinued operations $ 0.56 $ 0.02 $ 0.02 $ 1.59 Net income $ 0.88 $ 1.32 $ 0.78 $ 0.70 $ 2.36 Diluted earnings per share: Continuing operations $ 0.88 $ 0.74 $ 0.73 $ 0.64 $ 0.74 Discontinued operations $ 0.55 $ 0.03 $ 0.02 $ 1.53 Net income $ 0.88 $ 1.29 $ 0.76 $ 0.66 $ 2.27 Cash Dividends Declared Per Common Share $ 1.20 $ 1.30 $ 1.25 $ 1.20 $ 1.10 1 Message to Our Shareholders Fiscal 2008 was another strong year for FREIT, as compared to the prior year. – Revenues increased 3.9%, to $42.3 million. – Operating income increased 5.6%, to $18.2 million. – Income from continuing operations increased 16.8%,to $6 million. – Funds From Operations (“FFO”) increased 19.4%, to $11.3 million ($1.66 per share-diluted) from $9.5 million ($1.37 per share-diluted). We reported positive earnings growth during fiscal year 2008. The Net Operating Income (“NOI”) for our commercial properties increased 8.6%, while the NOI for our residential properties increased 4.1% as compared to the prior year. Our Company’s financial condition remains solid. Net cash provided by operating activities increased to $13.8 million during fiscal 2008, from $11.8 million for fiscal 2007. Our cash and marketable securities position at fiscal year end was approximately $8.2 million and approximately $18 million is available from our credit line. Our long-term debt at the end of fiscal 2008 increased by almost $3 million over the prior year, to $192.4 million. This reflects the net $2 million of normal pay downs offset by the addition of $5.1 million of construction financing for our Damascus Shopping Center. Development Construction at our Damascus Center in Damascus, Maryland is proceeding on schedule. Phase I of this $21.9 million expansion and redevelopment was completed in June 2008.
